769 N.W.2d 697 (2009)
In re Armon Marcus TAVORN, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Anna Mozella Tavorn, Respondent-Appellant, and
Rafael Chapman and Bennie Mitchell, Respondents.
In re Janet Ariela Tavorn, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Anna Mozella Tavorn, Respondent-Appellant, and
Rafael Chapman and Bennie Mitchell, Respondents.
In re Jordan Ritchie Tavorn, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Anna Mozella Tavorn, Respondent-Appellant, and
Rafael Chapman and Bennie Mitchell, Respondents.
Docket Nos. 139300, 139301, 139302. COA Nos. 287495, 287497, 287498.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the June 25, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.